IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39448

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 633
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 12, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARION OWEN JENT,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a ten-year sentence, with a minimum period of confinement of seven years, for burglary.
We affirm.
       Marion Owen Jent pled guilty to one count of delivery of a controlled substance. I.C. §
18-1401. In exchange for his guilty plea, an allegation that Jent was a persistent violator was
dismissed. Following his plea, Jent was sentenced to a determinate term of ten years. The
district court retained jurisdiction, and Jent was sent to participate in the rider program at the
North Idaho Correctional Institution (NICI).



                                                1
       Prior to the completion of Jent’s evaluation at NICI, the jurisdictional review committee
recommended relinquishment of jurisdiction. The district court relinquished jurisdiction, but sua
sponte reduced Jent’s sentence to a unified term of ten years, with a minimum period of
confinement of seven years. Jent filed an I.C.R. 35 motion for reduction of his sentence, which
the district court denied. Jent appeals, claiming that the district court erred in relinquishing
jurisdiction. Jent also argues that his modified sentence of ten years, with a minimum period of
confinement of seven years, is excessive and constitutes an abuse of discretion and that the
district court should have further sua sponte reduced his sentence.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Jent has
failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       Jent also contends that his modified sentence of ten years, with a minimum period of
confinement of seven years, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.     Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). The record does not indicate that a unified term of ten years, with a minimum period
of confinement of seven years, was an abuse of discretion in this case. Accordingly, the sentence
is affirmed.
       The order of the district court relinquishing jurisdiction and Jent’s sentence are affirmed.




                                                 2